 In theMatterofWEST COAST WHOLESALE DRUGCOMPANYandINTER-NATIONALLONGSHOREMEN &WAREHOUSEMEN'SUNION, LOCAL 9, DIS-TRICT 1, AFFILIATED WITH THE C. I.O.In the Matter Of WEST COAST WHOLESALE DRUG COMPANYandINTER-NATIONAL LONGSHOREMEN & WAREHOUSEMEN'S UNION, LOCAL No. 9,DISTRICT 1, AFFILIATED WITH THE C. I. O.Cases Nos. R-463 and C-1097, respectivelySECOND DIRECTION OF ELECTIONFebruary 7, 1939On February 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled representation proceeding and four related cases.'TheDirection of Elections directed that certain elections by secret ballotbe held, one of them among all the warehouse foremen, warehousecheckers, warehouse checkers and order pickers, warehouse order pick-ers, warehouse shipping and receiving clerks, warehouse country orderpackers, and warehouse city order packers, employed by West CoastWholesale Drug Company, Seattle, Washington, herein called the Com-pany, during the pay-roll period next preceding October 28, 1937,to determine whether they desired to be represented by InternationalLongshoremen and Warehousemen's Union, Local 9, District 1, hereincalled Local No. 9, or by Warehousemen's Union, Local 117, Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpersof America, herein called the Teamsters' Union, for the purposes ofcollective bargaining, or by neither.21 The four related cases wereMatter of McKesson&Robbins,Inc., Blumauer Flank DrugDivisionandInternational Longshoremen & Warehousemen Union,Local9,District 1,affiliated with the C.I.0 ; Matter of McKesson&Robbins, Inc, McKesson-Stewart-HolmesDrug DivisionandInternational Longshoremen&Warehousemen Union, Local 9. District1,affiliated with the C I. 0.; Matter ofWestCoast Kaisomine CompanyandInternationalLongshoremen&Warehousemen Union, Local 9, District 1, affiliated with the C. I. 0.;andMatter of Bennis Bros. Bag CompanyandInternational Longshoremen&Warehouse-men Union,Local 9, District 1, affiliated with the C.1.0., 5 NL. R B 70,all of whichcases were consolidated with the present representation proceeding by order of the Boarddated October 30, 1937.By order of the Board dated January 13,1939, the present rep-resentation proceeding was severed from the other four cases,and by another order datedthat day it was consolidated with the above-entitled complaint proceeding.2 On February 14, 1938, the Board Issued a Supplemental Decision and Amendment ofDirection of Elections in the five cases referred to, but the employees of the Company werein no way affected thereby.11 N. L.R. B., No. 10.40 WEST COAST WHOLESALE DRUG COMPANY ET AL.41Pursuant to the Direction an election by secret ballot was conductedon February 18, 1938, at Seattle, Washington, tinder the direction andsupervision of the Regional Director for the Nineteenth Region(Seattle,Washington).On or about February 19, 1938, the RegionalDirector issued and served upon the parties his Intermediate Reporton the ballot, wherein he reported that six votes had been cast in favorof Local No. 9 and five in favor of the Teamsters' Union.On Febru-ary 26, 1938, L. Presley Gill, an attorney, filed with the Board a peti-tion signed and acknowledged by all but one of the employees partici-pating in the election, wherein, having stated that they revoked andnullified any previous authority vested in Local No. 9 to representthem in collective bargaining and that they unanimously desired tobe represented for such purpose by the Teamsters' Union, they re-quested that the Board forthwith declare the Teamsters' Union theirsole bargaining agency, or, in the alternative, that the Board ordera new election or direct a further investigation.On March 1, 1938,Local No. 9 filed its answer to the said petition, in which it allegedthat the employees had not signed it voluntarily, but only as a resultof coercion and intimidation.On July 13, 1938, upon amended charges filed by Local No. 9, theBoard, by the Regional Director, issued a complaint against theCompany alleging, among other things, that the Company, by enteringinto a certain closed-shop contract with the Teamsters' Union whenit represented practically no employees of the Company, and by dis-charging and refusing to reinstate William Nevers, one of its em-ployees, had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3), andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449.The respondent filed its answer denying the material allegationsof the complaint and setting up an affirmative defense thereto.Ahearing on the complaint was held on September 21, 1938, beforeDwight W. Stephenson, the Trial Examiner duly designated by theBoard.On or about December 19, 1938, the said Trial Examinerissued his Intermediate Report, in which he found that the Companyhad engaged in certain unfair labor practices and recommended thatit cease and desist therefrom and take certain affirmative action.On or about January 26, 1939, the parties, by their respective at-torneys, and the Board, by the Regional Attorney for the NineteenthRegion, entered into a stipulation in the above-entitled consolidatedproceeding, which provided that the Company would post certainnotices, would offer to William Nevers immediate and full reinstate-ment to his former position without prejudice to his seniority andother rights and privileges, and would make him whole for any lossof pay suffered by reason of his discharge, by payment to him of the 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDstun of $897.89.The stipulation further provided that if the Boardapproved the stipulation, it might issue a new Directionof Electiondirecting that, within ten days after the Company had taken suchaffirmative action, an election be held among the employees of theCompany within the unit which the Board had found to be appro-priate, who were employed during the pay-roll period specified in theoriginal Direction of Elections.3By order of the Board dated Feb-ruary 2, 1939, the stipulation was approved and made a part of therecord in the above cases.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with West CoastWholesale Drug Company, Seattle, Washington, an election by secretballot shall be conducted within ten days from the date on which thesaid Company has posted notices and reinstated and made wholeWilliam Nevers, as provided in the stipulation abovereferred to, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section9, of said Rulesand Regulations, among all the warehouseforemen,warehousecheckers, warehouse checkers and order pickers, warehouse order pick-ers, warehouse shipping and receiving clerks, warehouse country orderpackers, and warehouse city order packers, employed by West CoastWholesale Drug Company during the pay-roll period next precedingOctober 28, 1937,to determinewhether theydesire to be representedby International Longshoremen and Warehousemen's Union, Local 9,District 1, or by Warehousemen's Union, Local 117, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, for the purposes of collective bargaining, or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 16, 1939On February 7, 1939, the National Labor Relations Board issueda Second Direction of Election in the above-entitled case.The said& The stipulation stated that the employees eligible to vote are Robert Dowd,AlfredFlett,Paul Hohl,RussellUnger,Harold Cusack,Robert Siders,Clark Brown, WilliamNevers,T L. Benson,Geary Sundeleaf,and Edward J. Barnes. The record shows thatthese are the same employees who voted in the first election WEST COAST WHOLESALE DRUG COMPANY ET AL.43Direction of Election directed that an election by secret ballot be con-ducted among all the warehouse foremen, warehouse checkers, ware-house checkers and order pickers, warehouse order pickers, warehouseshipping and receiving clerks, warehouse country order packers, andwarehouse city order packers, employed by West Coast WholesaleDrug Company, Seattle, Washington, during the pay-roll period nextpreceding October 28, 1937, to determine whether they desired to berepresented by International Longshoremen andWarehousemen'sUnion, Local 9, District 1, or by Warehousemen's Union, Local 117,International Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, for the purposes of collective bargaining, or byneither.Pursuant to the said Direction, an election by secret ballot was con-ducted on February 17, 1939, at Seattle, Washington, under the direc-tion and supervision of the Regional Director for the Nineteenth Re-gion (Seattle,Washington).On February 21, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedhis Intermediate Report on the ballot, which was duly served uponthe parties.No objections or exceptions to the said IntermediateReport have been filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible to vote_________________________________ 11Total number of ballots cast__________________________________ 11Total number of votes for International Longshoremen andWarehousemen's Union, Local 9, District 1__________________ 1Total number of votes for Warehousemen's Union, Local 117, In-ternational Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America____________________________________ 10Total number of votes in favor of neither______________________0Total number of blank ballots________________________________0Total number of void ballots__________________________________0Total number of challenged votes____________________________0Total number of eligible voters not voting_____________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Warehousemen's Union, Local 117, In-ternationalBrotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America has been designated and selected by a majority ofthe warehouse foremen, warehouse checkers, warehouse checkers andorder pickers, warehouse order pickers, warehouse shipping and re-ceiving clerks, warehouse country order packers, and warehouse city 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder packers, ofWest Coast Wholesale Drug Company, Seattle,Washington, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a) ofthe National Labor Relations Act, Warehousemen's Union, Local 117,International Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesofpay,wages, hours of employment, and other conditions ofemployment.11 N. L. R. B., No. 10a.